DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 11-14, and 16-20 are pending and are currently under consideration.
Claims 7-10 and 15 are cancelled.
Claims 1-6, 11-14, 17, and 18 are currently amended.

Withdrawn Rejections and/or Objections
The rejections directed to claims 8-10 and 15 are withdrawn in view of Applicant’s cancellation of said claims.

Claim Objections
	Claims 13 and 14 both recite “selected from the group consisting of” followed by a list.  However, there is no conjunction at the end of the list.  The final option should have the word “and” before it in both claims.  Appropriate correction is required.  

Rejections Maintained and Made Again in view of Applicant’s Amendments
	Note: The 112 rejections have been reformulated in view of Applicant’s Amendments.  Any 112 not reiterated herein is to be considered withdrawn.  
Claim Rejections - 35 USC § 112
112(a) or 112(pre-AIA ) first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-14, and 16-20 (all claims currently under consideration) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1) Claims 1 and 17 recite “cholesterol metabolism-related substances”, wherein some further genus are given for specifying the “cholesterol metabolism-related substances”, such as genes or enzymes, but ultimately, Applicant is asserting that the way to know which ones they are claiming is by determining effective active ingredients and then “using the effective active ingredients”.  This is a reach-through style claim, wherein one knows what is being claimed by what works to solve the problem.  A claim like this attempts to gain patent protection over embodiments that are were not known to Applicant at the time of filing, and even extends beyond to species and embodiments that have yet to be discovered.  
It is noted that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).

112(b) or 112(pre-AIA ) second paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 11-14, and 16-20 (all claims currently under consideration) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection includes 5 separate 112(b) or 112(pre-AIA ), second paragraph rejections.
	1) Claims 1 and 17 recite “detecting changes in cholesterol metabolism-related substances” wherein Applicant has not provided any guidance as to what the standards are for said changes.  Applicant asserts in claims 1 and 17 that one is to screen “effective, ineffective or harmful active ingredients”, wherein it is presumed that this is a further clarification of the “detecting changes”, however, no guidance is given as to the objective standard for said evaluation.  If a level increases is that effective, ineffective, or harmful? 
	2) Claims 1 and 17 recite “cholesterol metabolism-related substances”, wherein some further genus are given for specifying the “cholesterol metabolism-related substances”, such as genes or enzymes, but ultimately, Applicant is asserting that the way to know which one they are claiming is by determining effective active ingredients and then “using the effective active ingredients”.  This concept is a 112(b) because Applicant does not provided clear guidance as to what is included and/or excluded from the claim.  Further, see the 112(a) rejection above.  
	3) Claims 1 and 17 recite “some of substrates”.  It is unclear what the metes and bounds of “some” is in this particular context.  
	4) Claims 1 and 17 recite that one is to “let active ingredients act on skin”, and then “detecting changes” to screen effective active ingredients, and then “using the effective ingredient to alleviate adverse effects of the PMs on the skin”.  It is unclear what the “using” step is, since it appears that the active ingredient has already been being used on the skin (i.e. in the “letting” step and the “detecting” step).  
	5) Claims 1 and 17 recite “letting active ingredients act on the skin”.  It is unclear what are the metes and bounds of “letting”.  It is assumed that for someone to be able to “let” the ingredient act on the skin, it must be contacted with the skin, but there is no contacting limitation at this portion of the claim.  For the sake of compact prosecution, the Examiner is interpreting this as a contacting type of limitation.  
Response to Arguments
Applicant argues in the remarks filed 04/12/2022 that in light of the amendments made to the claims the 112 rejections should be withdrawn.  As seen above, Applicant’s arguments are not found persuasive in light of the 112 issues that remain and were newly presented in the amendments.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-14, and 16-20 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelle (Lab Muffin Beauty Science).
It is noted that the instant claims are directed to a method of repairing damaged skin, wherein the only actual method step that is occurring which repairs damaged skin is the step of “contacting one of polyphenolic substances with the skin, and wherein the damage is caused by the PMs.”  The newly amended steps appear to be a method of testing or screening materials that are not relevant to the actual method of repairing damage to skin.  It is noted that Applicant cannot have multiple distinct methods within one claim.  
Michelle teaches that particulate matter, and particularly particulate matter 2.5 is caused by motor vehicle exhaust and is in the air (see entire document, for instance, page 3, first two paragraphs under “Particulate Matter (PM)”).  Michelle further teaches that particulate matter causes oxidative stress to the skin (see entire document, for instance, page 3, third paragraph under “Particulate Matter (PM)”).  Michelle further teaches that a way to protect against oxidative stress is to apply antioxidant products, and specifically green tea polyphenols (see entire document, for instance, page 4, first paragraph under “Antioxidants”).  It is noted that Michelle teaches that useful antioxidants include vitamin C, N-acetylcysteine, and green tea polyphenols, wherein these have been shown to reduce some of the aging responses to ozone in human forearm skin (see entire document, for instance, page 4, first paragraph under “Antioxidants”).  This teaching is deemed to read upon the letting active ingredients act step, the detecting to screen step, since in order to determine that vitamin C, N-acetylcysteine, and green tea polyphenols are useful for the reduce some of the aging responses to ozone in human forearm skin they must have been tested, wherein further, noting the 112 rejections above, it is unclear what needs to be detected.  Some type of change must have occurred for the prior art to have identified that their components are beneficial to some degree.  It is further noted that Michelle recognizes that the particulates in the air can negatively affect the AhR pathway which results in aging skin (see entire document, for instance, page 3, sixth paragraph), and Tanos evidences that AhR regulates the cholesterol biosynthesis pathway (see Tanos, entire document, for instance, Title).  Therefore, when one observes the reduction in aging responses in the skin taught by Michelle, one would recognize the effects occurring through the AhR pathway and therefore also the cholesterol biosynthesis pathway.  
It is noted that PM2.5 causes damage to the stratum corneum by being in the atmosphere, and that when one applies the polyphenol from green tea (Camellia sinensis), that the polyphenols will cause the effects that polyphenols have on damaged stratum corneum.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is further noted that it is hornbook law that merely recognizing something that was not known before is insufficient to render an old process again patentable. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). It is the opinion of the examiner that the recitation of particular effects set forth in claims 6-15, 19, and 20 do not distinguish the claimed method over Michelle because merely recognizing that the particular effects does not change how the process is performed. The only difference is that applicants have recognized an inherent result of an old process which was not known before.  Additionally, In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), which states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”
Response to Arguments
Applicant argues in the remarks filed 04/12/2022 that while the active ingredient of Michelle falls within the scope of the instant claims, Applicant believes that their active ingredients can be much broader than those taught by Michelle.  Applicant’s arguments is not found persuasive.  Since the teachings of Michelle anticipate an embodiment of the instant claims, the rejection under 102 is proper.  
Applicant further argues that the prior art does not select their active ingredient based on changes in the cholesterol metabolism-related substances.  First, it is noted that MPEP 2131.05 states “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting  & Eng ’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003).  Second, the prior art recognizes that the particulates in the air can negatively affect the AhR pathway which results in aging skin (see Michelle, entire document, for instance, page 3, sixth paragraph), and Tanos evidences that AhR regulates the cholesterol biosynthesis pathway (see Tanos, entire document, for instance, Title).  As such, Applicant’s arguments are not found persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611